219 S.W.3d 857 (2007)
GREEN TREE SERVICING, L.L.C., Appellant,
v.
Joseph L. CLARK & Kimberly A. Clark, Respondents.
No. ED 88319.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2007.
David G. Wasinger, St. Louis, MO, for appellant.
David L. Mayhugh, Park Hill, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Green Tree Servicing, L.L.C. ("Green Tree II") appeals from a judgment of the trial court in favor of Joseph and Kimberly Clark ("the Clarks") on Green Tree II's petition in replevin. In its sole point on appeal, Green Tree II claims that the trial court erred in entering judgment for the Clarks because the trial court misapplied the pertinent Missouri law governing the replevin of personal property.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).